Opinion issued August 22, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00531-CR
                              NO. 01-19-00532-CR
                            ———————————
                      IN RE JAMES MCBRIDE, Relator



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator seeks a writ of mandamus to compel the trial court to act on his motion

for free records.1




1
      The underlying cases are State of Texas v. James McBride, cause numbers 48133 &
      48134, pending in the 239th District Court of Brazoria County, Texas, the
      Honorable Patrick Sebesta presiding.
        Relator has not established that the trial court violated a ministerial duty. See

In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014) (indigent defendant not

entitled to free trial record for preparation of collateral attack on conviction);

Escobar v. State, 880 S.W.2d 782, 783-84 (Tex. App.—Houston [1st Dist.] 1993,

published order) (citing U.S. v. MacCollom, 426 U.S. 317, 322–23, 328 (1976)) (to

obtain free record, defendant must show his habeas is not frivolous and must

demonstrate specific need for record).

        Accordingly, we deny the petitions. Any pending motions are dismissed as

moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                            2